NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IN RE NTP, INC.
2010-1243
(Reexaminaci0n No. 90/006,676) ”
Appeal from the United States Patent and `Tradema1‘k
Office, B0ard of Patent Appea1S and Interferences.
IN RE NTP, INC.
2010-1254
(Reexaminati0n N0s. 90/O06,494, 90/()(}6,68l, and
90/0O7,726)
Appea1 from the United States Patent and Tradema1'k
Off1ce, B0a1'd of Pate11t Appeals and Interfe1'ences.
IN RE NTP, INC.
2010-1263

IN RE NTP 2
(Reexaminati0n N0S. 90/0O6,491, 90/006,678, 90/0O7,723)
Appea1 from the United States Patent and Trademark
Office, B0ard of Patent Appea1s and Interferences.
IN RE NTP, INC.
2010-1274
(ReeXaminati0n N0s. 90/006,533, 90/006,675, and
90/007,731)  _
AppeaI from the United States Patent and Trademark
Office, B0a1'd of Patent Appea1s and lnterfe1'ences.
IN RE NTP, INC.
20 1()- 1275
(ReeXaminati0n N0. 90/0(}6,6'77)
Appea1 from the United States Patent and Trade1nark
Office, B0ard of Patent Appea1S and InterferenceS.
IN RE NTP, INC.
2010-1276
(ReeXaminati0n NOS. 9Of006,492 and 90/006,67,9)_

3 IN RE NTP
Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.
IN RE NTP, INC.
2010-1277
(Reexamination Nos. 90/006,495 and 95/000,02())
Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.
IN RE NTP, INC.
2010-1278
(Reexamination Nos. 90/006,493, 90/0G6,680, 90/()O7,735)
Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.
ON MOTION
ORDER
The appellant submits a letter indicating certain con-
cessions or withdrawals of record in these cases
pnm

lN RE NTP 4
Upon consideration thereof,
lT IS ORDERED THATZ
The letters and a copy of this order shall be transmit-
ted to the merits panel along with the briefs.
FoR THE CoURT
DEC 92 wu /S/ Jan H@rba1y
Date J an Horbaly
Clerk
cc: Brian M. Buroker, Esq. § - _
Raym0nd T. Chen, Esq.
U.S. O0UR'P3l'§PPl`ALS F`OR
S8 THE FEDERAL C|RCU|T
uec 02 tom
JAN HORBALV
" CLERK
54 .